            Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF OKLAHOMA

EVA KOPADDY, as Personal Representative )
of the Estate of RONALD GIVEN, deceased, )
                                         )
                        Plaintiff,       )
                                         )
v.                                       )             Case No. CIV-20-1280-G
                                         )
POTTAWATOMIE COUNTY PUBLIC               )
SAFETY CENTER, et al.                    )
                                         )
                        Defendant.       )

                     DEFENDANT WILSON’S REPLY TO
             PLAINTIFF’S RESPONSE TO HIS MOTION TO DISMISS

       COMES NOW Defendant Mason Wilson, in his individual and official capacities

(hereinafter “Defendant” or “Wilson”), and hereby submits his Reply to Plaintiff’s

Response to his Motion to Dismiss. The following brief is submitted in support.

       I.    PLAINTIFF’S RESPONSE AND COMPLAINT SHOWS NO
             PERSONAL PARTICIPATION OF WILSON FOR HER CLAIM
             AGAINST HIM, INDIVIDUALLY

       Plaintiff’s Response largely tracks the tenor and content of her Complaint as to

Wilson, individually. No actual facts are supplied that would ground any claim against

him individually. Rather, Plaintiff’s Response continually asserts Mr. Given was harmed

“as a result of Defendant Wilson’s failure to implement appropriate policies and

training…” In this respect, Plaintiff appears to be pressing an official capacity claim but

also tacking on an individual capacity one, sans any facts or even allegations to

substantiate the latter.




                                            1
          Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 2 of 7




       It is well-established that supervisory liability does not attach in a general

respondeat superior sense in Section 1983 actions.            Plaintiff’s Response reads,

“Defendant Wilson’s liability arises from his subordinates, Defendant Duggan and

Williams, having violated decedent’s constitutional rights.” [Response, pg. 6]. In an

individual capacity suit, “§ 1983 does not recognize a concept of strict supervisor

liability; the defendant’s role must be more than one of abstract authority over individuals

who actually committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147,

1162 (10th Cir. 2008). Durkee v. Minor, 841 F.3d 872, 876–77 (10th Cir. 2016) states,

“Plaintiff's claim against Defendant Minor in his individual capacity amounts to a claim

of direct supervisory liability.” “To establish such liability,” Durkee explains, “Plaintiff

must show Defendant Minor's ‘direct personal responsibility’ for the claimed deprivation

of his Eighth Amendment right.” (citing Porro v. Barnes, 624 F.3d 1322, 1327 (10th Cir.

2010)) (emphasis in original). Plaintiff does not approach this requirement. Brown v.

Montoya, 662 F.3d 1152, 1163 (10th Cir. 2011) states, “Personal liability ‘under § 1983

must be based on personal involvement in the alleged constitutional violation.’”

(emphasis added)(quoting Foote, 118 F.3d at 1423).

       Here, Plaintiff fails to assert what Defendant Wilson himself allegedly did that

plausibly could have constituted a constitutional violation. The Supreme Court in Iqbal,

556 U.S. at 676 stated, “[A] plaintiff must plead that each Government-official defendant,

through the official's own individual actions, has violated the Constitution.” (emphasis

added).   Plaintiff has not done so here. “As § 1983 liability for damages for a federal

constitutional tort is personal, each defendant's conduct must be independently assessed,”


                                             2
             Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 3 of 7




counsels Davis v. White, 794 F.3d 1008, 1013 (8th Cir. 2015). Bryson v. Gonzales 534

F.3d 1282 (10th Cir. 2008) states that, in Section 1983 cases with multiple Defendants, “it

is particularly important in such circumstances that the complaint make clear exactly who

is alleged to have done what to whom.”        There is nothing to assess here as to Wilson,

individually, as no factual allegations exist in this respect.            Defendant Wilson

individually is entitled to dismissal from this matter.

    II.     PLAINTIFF’S RESPONSE TO BOTH MOTIONS TO DISMISS FAILS
            TO SHOW CLEARLY ESTABLISHED LAW, WARRANTING
            DISMISSAL ON QUALIFIED IMMUNITY GROUNDS

          As with Plaintiff’s Response to Defendant Williams and Duggan’s Motion to

Dismiss1, Plaintiff does not carry her burden to set forth qualifying authority to even

arguably show a clearly established law, keyed to the actions or circumstances facing

Wilson in the circumstances with Mr. Given. This is fatal to her claim against Wilson in

his individual capacity and of import to Plaintiff’s municipal liability claim, being that

there is no underlying violation of Plaintiff’s clearly established constitutional rights.

          Plaintiff’s Response discusses the actions of Duggan and Williams and their

alleged subjective awareness, but she does not address any alleged awareness of Wilson

and how the law could have been clearly established as to Wilson’s actions in the

circumstances. The Tenth Circuit has clarified that the clearly established inquiry in

supervisory situations must be disciplined to the supervisor, not merely to his or her

subordinates or the underlying event. Analyzing the qualified immunity picture as to

1
 To the extent Wilson’s argument in this regard tracks the qualified immunity arguments
made by Co-Defendants, he incorporates by reference Defendants Duggan’s and
Williams’s Reply as if fully set forth herein. Fed.R.Civ.P. 10(c).

                                              3
             Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 4 of 7




Sheriff Durborow, Perry v. Durborow, 892 F.3d 1116, 1123-24 (10th Cir. 2018) states:

    To satisfy the second part of the qualified-immunity test in the context of Perry's
    supervisory-liability claim against Durborow, Perry must show that as of
    February 25, 2013, “clearly established law ... would ... have put a reasonable
    official in [Durborow's] position on notice that his supervisory conduct would”
    violate Perry's constitutional rights. Cox, 800 F.3d at 1247 (emphasis added)….
    [B]efore the district court could determine the law was clearly established, it had
    to “identify a case where an offic[ial] acting under similar circumstances as
    [Durborow] was held to have violated” the Eighth or Fourteenth Amendments
    under a theory of supervisory liability. Id.; see also Cox, 800 F.3d at 1247
    (asking whether “clearly established law ... would ... have put a reasonable
    official in [defendant's] position on notice that his supervisory conduct would
    effect an Eighth Amendment violation”).

(emphasis added). Plaintiff fails to identify valid clearly established law as to any

Defendant, Duggan, Williams or Wilson.

      III.     PLAINTIFF IDENTIFIES NO POLICY OR PRACTICE FOR A
               MONELL CLAIM NOR ANY FACTS THAT ARGUABLY
               CONNECT TO DELIBERATE INDIFFERENCE

      Plaintiff identifies no specific policy or practice, but just generically asserts a

failure in that area. For example, Plaintiff’s Response reads, “These deprivations came as

a direct result of Defendant Wilson’s failures in policymaking and training.” [Response,

pgs. 6-7].     Similar articulations are found in the Complaint and Response.        Using

amorphous and stock legal language does not suffice under Twombly and progeny and

does not mount a plausible claim.

      Secondly, a claim against the City of Shawnee cannot lie without a claim against

Duggan and Wilson being supported at this juncture. “[A] governmental entity may not

be held liable for constitutional violations where there is no underlying constitutional

violation by any of its officers.” White v. City of Oklahoma City, CIV-07-696-R, 2008



                                            4
          Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 5 of 7




WL 11422119, at *3 (W.D. Okla. Dec. 8,2008) (citing City of Los Angeles v. Heller, 475

U.S. 796, 799 (1986))(emphasis added).                 Defendant Wilson again refers to the

entitlement of Duggan and Wilson to qualified immunity, absent any clearly established

law even remotely on point as to them and the circumstances.

       Lastly, as noted in Wilson’s Motion to Dismiss, Plaintiff has no allegations that

would go to even speak to the deliberate indifference required to underpin any claim of a

failure to adopt a policy or failure to train.       Even when the plaintiff asserts the alleged

custom or policy comprised a failure to act, he or she must demonstrate the municipality's

inaction resulted from “deliberate indifference to the rights” of the plaintiff. Jenkins v.

Wood, 81 F.3d 988, 994 (10th Cir. 1996). That is, “a plaintiff must show that the

municipal action was taken with the requisite degree of culpability and must

demonstrate a direct causal link between the municipal action and the deprivation of

federal rights.” Board of County Commr’s v. Brown, 520 U.S. 397, 405 (1997)(emphasis

added). “Ordinarily, ‘[p]roof of a single incident of unconstitutional activity is not

sufficient to impose [municipal] liability.’” Id. (citing Butler v. City of Norman, 992 F.2d

1053, 1055 (10th Cir. 1993)) (emphasis added).

       Here, neither Plaintiffs’ Response nor the Complaint offer anything in the way of

prior knowledge or prior incidents that might arguably set out a plausible claim that the

City acted or failed to act with deliberate indifference to the consequences. Instead, the

Response reads as though it was alleging a negligence claim regarding different or better

policies, in hindsight. Yet no negligence claim is pending with Plaintiffs’ First Amended

Complaint. [Doc. 18]. Further, it is well established Section 1983 claims are not to be


                                                 5
          Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 6 of 7




dragged down into the realm of state tort law and “should have” negligence theories.

Paul v. Davis, 424 U.S. 693, 701 (1976); Daniels v. Williams, 747 U.S. 327, 332 (1986).

Verdecia v. Adams, 327 F.3d 1171 (10th Cir. 2003).

       Plaintiff amended her Complaint. That Complaint comprises the claims before the

Court and the facts alleged in support of them. As against prevailing law, and under

Twombly and progeny, the First Amended Complaint simply does not set out a plausible

claim against Wilson individually or against Wilson in his official capacity.

       WHEREFORE, foregoing premises considered, Defendant Mason Wilson

respectfully requests dismissal from this action in both his individual and official

capacities.

                                                 Respectfully submitted,



                                                 s/ Carson C. Smith
                                                 Carson C. Smith, OBA #22303
                                                 Robert S. Lafferrandre, OBA #11897
                                                 PIERCE COUCH HENDRICKSON
                                                   BAYSINGER & GREEN, L.L.P.
                                                 1109 N. Francis Avenue
                                                 Oklahoma City, OK 73106
                                                 Telephone: (405)235-1611
                                                 Facsimile: (405)235-2304
                                                 csmith@piercecouch.com
                                                 rlafferrandre@piercecouch.com
                                                 Attorneys for Defendants Jake Duggan,
                                                 Korbin Williams, and Mason Wilson in
                                                 their official and individual capacities




                                             6
          Case 5:20-cv-01280-G Document 31 Filed 05/10/21 Page 7 of 7




                             CERTIFICATE OF SERVICE

        I hereby certify that on this 10th day of May, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

       Ronald "Skip" Kelly         kellyron01@yahoo.com
       Chanda R. Graham            ChandaGPLLC@gmail.com
       Kevin R. Kemper             kemperlawoffice@gmail.com
       Wellon B. Poe, Jr.          wbp@czwlaw.com


                                                  s/ Carson C. Smith
                                                  Carson C. Smith




                                             7
